Citation Nr: 0925397	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected gastroesophageal reflux disorder (GERD) 
with gastritis and esophagitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served on active duty from February 1943 to 
February 1946.  

This matter came to the Board on appeal from a June 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  At that time, the 
RO granted service connection for GERD with gastritis and 
esophagitis and assigned a 10 percent rating; in addition, 
the RO denied service connection for dental disability, 
urinary disorders, and colon conditions.  The Veteran 
testified at a Decision Review Officer (DRO) hearing held at 
the RO in April 2005.  At that hearing, the Veteran 
affirmatively indicated he was withdrawing his claims for 
service connection for urinary disorders and colon 
conditions.  

The Board addressed the remaining issues on appeal in 
December 2007.  At that time, the Board denied service 
connection for dental disability, to include as secondary to 
the Veteran's service-connected GERD.  At the same time, the 
Board remanded the claim of entitlement to an initial rating 
in excess of 10 percent for GERD with gastritis and 
esophagitis.  That issue is now before the Board for further 
appellate consideration.  


FINDING OF FACT

Throughout the appeal, the Veteran's GERD with gastritis and 
esophagitis has been manifested by persistently recurrent 
epigastric distress with symptoms equivalent to dysphagia and 
pyrosis, along with regurgitation and substernal pain; these 
symptoms result in disability that approximates considerable 
impairment of health.  


CONCLUSION OF LAW

An initial 30 percent rating for GERD with gastritis and 
esophagitis is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114 Diagnostic 
Code 7346 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection for GERD with gastritis and esophagitis.  Once 
service connection is granted, a claim is substantiated; 
additional notice is not required and any defect in notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 12 (2007).  As 
such the Board finds that VA satisfied its duty to notify the 
Veteran in this case.  

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's treatment records and afforded him a VA 
examination in March 2004.  The Veteran testified as to his 
gastric symptoms at the April 2005 DRO hearing.  After remand 
by the Board in December 2007, the Veteran was scheduled for 
an additional VA examination.  He did not appear for the 
examination scheduled for February 2009 and rescheduled for 
March 2009 and again for April 2009.  The Veteran has not 
offered a reason for his failure to appear for the requested 
examination, and because this appeal arises from an original 
claim, the Board will decide the claim on the evidence of 
record.  38 C.F.R. § 3.655 (2009).  Under the circumstances, 
the Board finds that VA has fulfilled its duty to assist the 
Veteran and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in  earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2008).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2008).  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).  

The Veteran has been diagnosed as having GERD with gastritis 
and esophagitis, and this disability has been rated 
10 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7346, which is the diagnostic code for hiatal hernia.  

Diagnostic Code 7346 for hiatal hernia provides for a 
10 percent disability rating when the disability is 
manifested by two or more of the symptoms for the 30 percent 
rating of less severity.  A 30 percent rating is warranted 
where the disability is manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating requires symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

As to other potentially applicable diagnostic codes, the 
Rating Schedule does not include a diagnostic code for 
esophagitis.  The remaining possibility is Diagnostic 
Code 7307, which provides ratings for gastritis.  Chronic 
hypertrophic gastritis, with small nodular lesions, and 
symptoms is rated 10 percent disabling.  Chronic hypertrophic 
gastritis, with multiple small eroded or ulcerated areas, and 
symptoms, is rated 30 percent disabling.  Chronic 
hypertrophic gastritis, with severe hemorrhages, or large 
ulcerated or eroded areas, is rated 60 percent disabling.  
Atrophic gastritis, which is a complication of a number of 
diseases, including pernicious anemia, is to be rated on the 
underlying condition.  38 C.F.R. § 4.114, Diagnostic 
Code 7307.  

The Veteran contends that the symptomatology associated with 
his GERD with gastritis and esophagitis warrants a rating 
higher than the currently assigned 10 percent rating.  He 
asserts that his chest pain and arm pain, which have been 
determined on numerous occasions to be non-cardiac in origin, 
are sufficient to warrant the grant of an increased rating.  

Historically, service treatment records document a history of 
gastrointestinal problems going back to March 1943, when the 
Veteran was diagnosed as having acute enterocolitis of 
undetermined etiology.  In April 1944, he was seen for 
several days of nausea and vomiting, along with abdominal 
tenderness, and was diagnosed with gastritis or 
gastroenteritis, moderately severe.  In November 1944, the 
Veteran was hospitalized with abdominal pain and recurring 
stomach distress over the past year, with an exacerbation 
over the previous six weeks.  He had frequent nausea and 
vomiting, ulcer-like pains, and was diagnosed as having 
peptic ulcer.  He was noted to have epigastric tenderness, 
and at least one episode of hematemesis, as well as some 
chest pain.  An upper gastrointestinal series did not 
demonstrate an active ulcer.  The Veteran was nonetheless 
treated for active acid peptic disease with milk and cream 
diets, belladonna alkaloids, and sodium bicarbonate.  The 
condition continued intermittently through the remainder of 
the Veteran's active service.  

The Veteran has reported that after service he was treated by 
VA for ulcers and nervous stomach with no success and after 
that gave up treatment by the military or VA.  He has stated 
that he eventually moved to Phoenix, Arizona, and continued 
to have stomach problems, which he treated himself.  He 
further stated that when he was 65 he started getting Social 
Security and went to VA medical facilities in Phoenix where 
he has since been treated for stomach and nerve and other 
problems.  

VA medical records show that as of November 2002, the Veteran 
was noted to have an assessment of GERD, and the physician 
changed the Veteran's prescription to lansoperazole as 
rabeperazole was not working, per the Veteran.  Records 
pertaining to VA hospitalization in February 2003, after a 
post fell and hit the Veteran in the head, show that his 
computerized problem list included esophageal reflux.  While 
hospitalized, he was sent for a CT (computed tomography) scan 
of the head, which showed no signs of intracranial bleeding.  
After completing the CT scan, on the way back to his room via 
gurney, the Veteran vomited.  In an outpatient record dated 
in March 2003, it was noted that the Veteran denied GERD 
symptoms as long as he took his proton pump inhibitor (PPI).  
The physician continued the PPI for GERD.  At a routine 
clinic visit in January 2004, the assessment included GERD-
stable on lansoperazole.  

VA medical records show the Veteran underwent an endoscopy 
study in February 2004.  He complained of reflux symptoms, 
and the physician commented the Veteran had GERD on PPI, but 
still had nocturnal symptoms.  It was noted at that time that 
cardio-pulmonary and abdominal examinations were normal.  The 
endoscopy findings included hiatal hernia, 3 centimeters in 
length.  The Veteran was given standard instructions for 
reflux, and the physician prescribed ranitidine at night in 
addition to his other medications.  

At a VA gastrointestinal examination in March 2004, the 
physician noted the Veteran's medical history during and 
after service.  He reported that in 1998/1999, the Veteran 
had been evaluated at the Phoenix VA Medical Center for 
continued epigastric pain, distress, and dyspepsia.  He 
stated that an upper gastrointestinal endoscopy had revealed 
gastritis, erosive esophagitis, and a hiatal hernia and that 
a laboratory test was negative for Helicobacter pylori.  The 
physician noted that currently the Veteran was on PPI therapy 
with omerprazole, as well as nocturnal ranitidine to control 
his acid peptic symptoms and gastroesophageal reflux.  The 
Veteran reported that despite the medications, he still had 
the symptoms approximately one or two days per week, for 
which he would take as needed antacids.  The Veteran's 
current weight was 158 pounds and had been relatively stable.  
His maximum weight in the past year had been approximately 
163 pounds.  The impression after examination was chronic 
GERD with erosive esophagitis and documented chronic 
gastritis.  The physician said the Veteran's symptoms are 
consistent with those first recorded on active duty in 1943 
and 1944.  The physician said that he felt that due to the 
similarity of the symptoms and the diagnoses, entertained 
both then and confirmed now, that in fact the Veteran's 
current gastric symptoms and disorder are the same as those 
that occurred while on active duty in 1943 and 1944.  He said 
he therefore felt this was a continuation of the same 
condition.  

At the April 2005 hearing, the Veteran testified that 
although he was on medication for his GERD, it was not 
working all the time; he said it was, in fact, working 
rarely.  He testified that he continued to experience 
vomiting, regurgitation of food, and coughing up blood, and 
he said the vomiting and regurgitation were occurring two or 
three times a week.  He testified that it limited to two or 
three times a week only because he is very careful about what 
he eats and does not eat very much.  The Veteran testified 
that his weight has remained stable and had stayed pretty 
much in the area between 155 and 162 pounds.  He testified 
that he has pain in his arms and has had pain to the point 
where he has gone to the doctor thinking he had a heart 
condition, and the doctor said it was tied to the GERD.  The 
Veteran testified that he has chest pains, not every day, but 
quite frequently.  He said that as soon as he eats anything, 
he has pains after a little while.  He testified he had had 
multiple tests and had been told his heart is apparently fine 
and the pains are coming from the reflux.  

The Veteran testified that when he lies down to sleep at 
night after he eats, he wakes up choking on bile and has to 
eat three or four Tums or something like that.  He testified 
that he is constantly eating Tums, which sometimes give him a 
little temporary relief.  He testified that it affects his 
health and that he must be very careful about what he eats 
and when he eats.  The Veteran's representative argued that 
based on his symptoms, the Veteran is possibly entitled to 
the highest of the three evaluations under Diagnostic Code 
7346.  

The record reflects that although his symptoms are not 
constant, the Veteran experiences recurrent gastrointestinal 
symptoms.  Although the evidence does not show, nor has the 
Veteran explicitly contended, that he has had difficulty 
swallowing, he has reported, and it is documented, that he 
has had epigastric pain and burning, nausea, and vomiting, 
including sometimes choking on reflux.  This has been 
accompanied by substernal and arm pain that has been 
determined to be related to his gastrointestinal disorder.  
In addition, the Veteran has reported that he must choose 
what he eats carefully to avoid more severe symptoms.  The 
Board considers the Veteran's testimony as credible and finds 
that he is competent to report his symptoms.  It is the 
judgment of the Board that the Veteran's symptoms reported by 
him and documented in the record may be found to be 
productive of considerable impairment of health.  
Accordingly, with the application of the provisions of 
38 C.F.R. § 4.7 and giving the Veteran the benefit of the 
doubt, the Board finds that he is entitled to an increased 
rating of 30 percent under Diagnostic Code 7346.  

The Rating Schedule provides for the possibility of a higher 
60 percent rating under either Diagnostic Code 7346 for 
hiatal hernia or Diagnostic Code 7307 for gastritis.  In this 
regard, the Board acknowledges that the Veteran has reported 
hematemesis at times, but there has been no showing of 
anemia, and the Veteran has reported that his weight has been 
stable; the evidence does not show symptom combinations that 
reflect or approximate severe impairment of health that would 
be required for the next higher 60 percent rating under 
Diagnostic Code 7346.  Also, a 60 percent rating for 
hypertrophic gastritis under Diagnostic Code 7307 requires 
chronic symptoms with severe hemorrhages or large ulcerated 
or eroded areas, neither of which have been shown or claimed.  
It is therefore the judgment of the Board that a 30 percent 
disability rating reflects the severity of the Veteran's 
service-connected disability and that elevation to the next 
higher 60 percent rating is not warranted under any 
potentially applicable diagnostic code.  

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Rating Schedule is not 
inadequate.  

In particular, it has not been shown that the Veteran's 
service-connected gastric disability has required frequent 
periods of hospitalization or has produced marked 
interference with employment.  In this regard, the Board 
notes that the record indicates that the Veteran has served 
as a volunteer with VA in the past, but more recently at 
84 years of age has required home nursing care for other 
disabilities.  The Board therefore finds that referral for 
assignment of an extraschedular rating for his service-
connected gastric disability is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the 
credible evidence demonstrates, however, that since 
August 2003 when service connection became effective, the 
Veteran's gastrointestinal disability has warranted a 30 
percent rating, but no more.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased initial rating of 30 percent for GERD with 
gastritis and esophagitis is granted subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


